--------------------------------------------------------------------------------

Exhibit 10.1

PURCHASE AGREEMENT AMONG DESTINATION TELEVISION, INC.,
 FRED DURHAM, AND AMERICAN BROADCAST GROUP LLC

Recitals

A.        WHEREAS Destination Television, Inc., a Delaware corporation (referred
to herein as either "DSTV," "Destination," or "Buyer"), desires to acquire all
of the outstanding member's interests of American Broadcast Group LLC, a Florida
limited liability company ("ABG"), (the "Acquisition") from Fred Durham ("
Seller").

B.         The boards of directors of DSTV and ABG, and the Seller have
determined, subject to the terms and conditions set forth in this Agreement,
that the purchase contemplated hereby, as a result of which ABG will become a
wholly owned subsidiary of DSTV, is desirable and in the best interests of DSTV,
ABG and their respective stockholders and members.  This Agreement is being
entered into for the purpose of setting forth the terms and conditions of the
proposed Acquisition.

Agreement

NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived herefrom, it is hereby agreed as follows:

ARTICLE I

REPRESENTATIONS, COVENANTS AND WARRANTIES OF ABG AND SELLER

As an inducement to, and to obtain the reliance of, DSTV, ABG and the Seller
hereby represent and warrant as follows:

Section 1.1     

Organization - ABG is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of Florida and has
the power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign entity in the jurisdictions in which the character and location of the
assets owned by it, or the nature of the business transacted by it, requires
qualification. Attached as Schedule 1.1, is a complete and correct copy of the
articles of organization of ABG as in effect on the date hereof. The execution
and delivery of this Agreement does not, and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not, violate any provision of ABG's articles of organization.  ABG and
Seller have full power, authority and legal right and have taken all action
required by law, ABG's articles of organization or otherwise to authorize the
execution and delivery of this Agreement.

Section 1.2

Capitalization - Seller is the owner of all of ABG's outstanding member's
interests.  As of the Closing Date hereof (as set forth in Section 3.5), all of
the outstanding member's interests of ABG will be owned by Seller. All issued
and outstanding member's interests are legally issued, fully paid and
nonassessable, and are not issued in violation of the preemptive or other rights
of any person. ABG has no other securities, warrants or options authorized or
issued.

Section 1.3

Subsidiaries - Except as otherwise set forth in the ABG's Schedules attached
hereto, ABG not have any other subsidiaries and does not own, beneficially or of
record, any shares of any other entity.

Section 1.4

Financial Statements - Attached hereto as Schedule 1.2 are ABG's audited
financial statements for the fiscal year ending _______ __, 2006, as well as
reviewed financial statements for  the period ending _____ __, 2007, all of
which include a balance sheet and related statements of operations, member's
equity, and cash flows and notes thereto. Relevant thereto:

(a) All such financial statements shall have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved.  The ABG balance sheets shall present fairly as of their dates
the financial condition of ABG; ABG does not have, as of the dates of such
balance sheets, except as noted and to the extent reflected or reserved against
therein, any liabilities or obligations (absolute or contingent) which should be
reflected in a balance sheet or the notes thereto and all material assets
reflected therein are properly reported and present fairly the value of the
assets of ABG, in accordance with generally accepted accounting principles.  The
statements of operations, member's equity and changes in financial position
shall reflect fairly the information required to be set forth therein by
generally accepted accounting principles;

(b) ABG has no material liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable;

(c)  ABG has filed all, state, federal and local income tax returns required to
be filed by it from inception to the date hereof, if any; and

(d) The books and records, financial and others, of ABG are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices.

(e) ABG has agreed to have its financial statements for the short fiscal year
ending _________ __, 2006 audited by Michael F. Cronin, CPA; and for the interim
period ending ______ __, 2007 reviewed by Michael F. Cronin, CPA.

Section 1.5

Absence of Certain Changes or Events - Except as set forth in this Agreement
(including the Schedules), or as otherwise disclosed to DSTV in writing, since
December 31, 2006:

(a) There has not been: (i) any material adverse change in the business,
operations, properties, assets or condition of ABG; or (ii) any damage,
destruction or loss to ABG (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
ABG;

(b) ABG has not: (i) amended its articles of organization; (ii) declared or
made, or agreed to declare or make, any distribution of any assets of any kind
whatsoever to its member or purchased or redeemed or agreed to purchase or
redeem any of its membership interests; (iii) waived any rights of value which
in the aggregate are extraordinary or material considering the business of ABG;
(iv) made any material change in its method of operation or accounting; or
(v) entered into any other material transaction;

(c) ABG has not:  (i) borrowed or agreed to borrow any funds or incurred or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business so as total
liabilities do not exceed $65,000; (ii) paid any material obligation or
liability (absolute or contingent) other than current liabilities reflected in
or shown on the _____ _, 2007 ABG balance sheet and current liabilities incurred
since that date in the ordinary course of business; (iii) sold or transferred,
or agreed to sell or transfer, any of its assets, properties or rights;
(iv) made or permitted any amendment or termination of any contract, agreement
or license to which it is a party; or (v) issued, delivered or agreed to issue
or deliver any membership interests, bonds or other corporate securities,
including debentures (whether authorized and unissued or held as treasury
membership interests); and

(d) To the best knowledge of ABG and Seller, ABG has not become subject to any
law or regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets or condition of
ABG.

Section 1.6

Title and Related Matters - Excluding any real property, which ABG does not own,
ABG has good and marketable title to and is the sole and exclusive owner of all
of its properties, interests in properties and assets (collectively, the
"Assets") which are reflected in the ABG audited and unaudited balance sheets,
or are being used by ABG but not appearing on the ABG balance sheets, such as
intangibles and intellectual property, or acquired after that date (except
properties and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges or
encumbrances except: (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not, materially detract
from or interfere with the present or proposed use of the properties subject
thereto, or affected thereby, or otherwise materially impair present business
operations on such properties; and (c) as described in the ABG Schedules.
 Except as set forth in the ABG Schedules, no third party has any right to, and
ABG has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names or
copyrights which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse effect on the
business, operations, financial conditions or income of ABG or any material
portion of its properties, assets or rights.

Section 1.7

Litigation and Proceedings - To the best of ABG's knowledge and belief, except
as disclosed in the financial statements, there are no actions, suits,
proceedings or investigations pending or threatened by or against ABG or
affecting ABG or its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind that if determined adversely would have a material
adverse effect on the business, operations, financial condition or income of
ABG.  ABG does not have any knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator or governmental agency or instrumentality or of any
circumstances which, after reasonable investigation, would result in the
discovery of such a default.

Section 1.8

Contracts - Except as included or described in Schedule 1.3 attached hereto:

(a) There are no material contracts, agreements or other commitments to which
ABG is a party or by which it or any of its assets, products, technology or
properties are bound; and

(b) Except as included or described in the ABG Schedules or reflected in the
______ __, 2007 ABG balance sheet in the ABG Schedules; ABG is not a party to
any:  (i) employment agreement for any officer or employee which is not
terminable on thirty (30) days or less notice; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) consulting or other similar
contracts; (v) collective bargaining agreements; (vi) agreement with any present
or former officer or director of ABG; or (vii) contract, agreement or other
commitment involving payments by it of more than $5,000 in the aggregate.

Section 1.9

Material Contract Defaults - Except as set forth in the ABG Schedules, to the
best of ABG's and Seller's knowledge and belief, ABG is not in default in any
material respect under the terms of any outstanding contract, agreement, lease
or other commitment which is material to the business, operations, properties,
assets or condition of ABG.

Section 1.10

No Conflict with other Instruments - To the best of ABG and Seller's knowledge
and belief, the execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust or other material contract, agreement or
instrument to which ABG or Seller is a party or to which any of ABG's properties
or operations are subject.

Section 1.11

Governmental Authorizations - To the best of ABG's and Seller's knowledge, ABG
has all licenses, franchises, permits or other governmental authorizations
legally required to enable ABG to conduct its business in all material respects
as conducted on the date hereof and no authorization, approval, consent or order
of, or registration, declaration or filing with, any court or other governmental
body is required in connection with the execution and delivery by ABG or Seller
of this Agreement or the consummation by ABG or Seller of the transactions
contemplated hereby.

Section 1.12

Compliance with Laws and Regulations - To the best of ABG's and Seller's
knowledge, except as disclosed in the ABG's Schedules, ABG has complied with all
applicable statutes and regulations (including, but not limited to, ERISA,
environmental laws, the Foreign Corrupt Procedures Act, and the Patriot Act,
etc.) of any federal, state or other governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of ABG or would
not result in ABG's incurring any material liability.

Section 1.13

Approval of Agreement - The sole member the managing board of ABG has authorized
the execution and delivery of this Agreement by ABG and has approved the
transactions contemplated hereby.

Section 1.14

Material Transactions or Affiliations - Except as disclosed herein and in the
ABG Schedules, there exists no material contract, agreement or arrangement
between ABG and any predecessor and any person who was at the time of such
contract, agreement or arrangement an officer, director or person owning of
record, or known by ABG or Seller to own beneficially, ten percent (10%) or more
of the issued and outstanding ABG membership interests and which is to be
performed in whole or in part after the date hereof.

Section 1.15

Principals of ABG - During the past five-year period, except as disclosed on
Schedule 1.5, no officer or director of ABG has been the subject of:

(a) a petition under the Federal bankruptcy laws or any other insolvency law nor
has a receiver, fiscal agent or similar officer been appointed by a court for
the business or property of such person, or any partnership in which he was a
general partner at or within two years before the time of such filing, or any
corporation or business association of which he was an executive officer at or
within two years before the time of such filing;

(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated);

(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining him from, or otherwise limiting, the following activities: (i) acting
as a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
person regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of  any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (ii) engaging in any type of business
practice; or (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
Federal, state or other securities laws or commodities laws.

(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of such person to engage in
any activity described in the preceding sub-paragraph, or to be associated with
persons engaged in any such activity; or

(e) a finding by a court of competent jurisdiction in a civil action or by the
Securities and Exchange Commission ("SEC") to have violated any securities law,
regulation or decree and the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated.

Section 1.16

Labor and Employment Disputes - To the best of its knowledge, there are no labor
and/or employment disputes.

Section 1.17

Sophisticated Party - They are sophisticated parties and have such knowledge and
experience in business and financial matters that such parties are capable of
evaluating the risks and merits of this Acquisition, the results of the
consummation thereof, and of making an informed decision regarding the
consummation of this Acquisition.

ARTICLE II

REPRESENTATIONS, COVENANTS AND WARRANTIES OF DSTV

As an inducement to, and to obtain the reliance of ABG and the Seller, DSTV
hereby represents and warrants as follows:

Section 2.1

Organization -  DSTV is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has the corporate
power and is duly authorized, qualified, franchised and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it are now being conducted, including qualification to do business
as a foreign corporation in the states in which the character and location of
the assets owned by it, or the nature of the business transacted by it, requires
qualification.  Included in the DSTV Schedules (as hereinafter defined) are
complete and correct copies of the certificate of incorporation and bylaws of
DSTV as in effect on the date hereof.  The execution and delivery of this
Agreement does not, and the consummation of the transactions contemplated by
this Agreement in accordance with the terms hereof will not, violate any
provision of DSTV's certificate of incorporation or bylaws.  DSTV has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement. DSTV has
full power, authority and legal right and has taken all action required by law,
its certificate of incorporation, bylaws or otherwise to consummate the
transactions herein contemplated.

Section 2.2

Financial Statements - Included in the DSTV Schedules attached hereto are the
audited balance sheet of DSTV for the fiscal years ended October 31, 2006 and
2005, and the related statements of operations, stockholders' equity and cash
flows for the years then ended, and the unaudited balance sheet and related
statement of operations, stockholders' equity and cash flows for the six month
period ended April 30, 2007.  Relevant thereto:

(a) All such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved.  The DSTV balance sheets present fairly as of their respective
dates the financial condition of DSTV. DSTV did not have as of the date of any
of such DSTV balance sheets any liabilities or obligations (absolute or
contingent) which should be reflected in a balance sheet or the notes thereto
prepared in accordance with generally accepted accounting principles, and all
assets reflected therein are properly reported and present fairly the value of
the assets of DSTV, in accordance with generally accepted accounting principles.
The statements of operations, stockholder's equity and changes in financial
position reflect fairly the information required to be set forth therein by
generally accepted accounting principles;

(b) The books and records, financial and others, of DSTV are in all material
respects complete and correct and have been maintained in accordance with
generally accepted accounting principles.

Section 2.3

Information - The information concerning DSTV as set forth in this Agreement and
in the DSTV Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.

Section 2.4

Absence of Certain Changes or Events - Except as described herein or in the DSTV
Schedules, since April 30, 2007:

(a) DSTV has not: (i) amended its certificate of incorporation or bylaws;
(ii) made any material change in its method of management, operation or
accounting; 

(b) there has not been (i) any material adverse change in the business,
operations, properties, assets or condition of DSTV, or (ii) any damage,
destruction or loss to DSTV (whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
DSTV; and

(c) to the best knowledge of DSTV, it has not become subject to any law or
regulation which materially and adversely affects, or in the future may
adversely affect, the business, operations, properties, assets or condition of
DSTV.

(d) DSTV has not:  (i) borrowed or agreed to borrow any funds or incurred or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (ii) paid any
material obligation or liability (absolute or contingent) other than current
liabilities reflected in or shown on its April 30, 2007 balance sheet and
current liabilities incurred since that date in the ordinary course of
business;  (iii) sold or transferred, or agreed to sell or transfer, any of its
assets, properties or rights; or (iv) made or permitted any amendment or
termination of any contract, agreement or license to which it is a party.

Section 2.5

Litigation and Proceedings - Except as set forth in Schedule 1.8, there are no
actions, suits or proceedings pending or, to the best of DSTV's knowledge and
belief, threatened by or against or affecting DSTV, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind.

Section 2.6

No Conflict with other Instruments - The execution of this Agreement and the
consummation of the transactions contemplated by this Agreement will not result
in the breach of any term or provision of, or constitute an event of default
under, any indenture, mortgage, deed of trust or other contract, agreement or
instrument to which DSTV is a party or to which any of its properties or
operations are subject.

Section 2.7

Contract Defaults - To the best of DSTV's knowledge and belief, DSTV is not in
default in any respect under the terms of any outstanding contract, agreement,
lease or other commitment which is material to the business, operations,
properties, assets or condition of DSTV, and there is no event of default in any
respect under any such contract, agreement, lease or other commitment in respect
of which DSTV has not taken adequate steps to prevent such a default from
occurring.

Section 2.8

Governmental Authorizations -  To the best of DSTV's knowledge, DSTV has all
licenses, franchises, permits and other governmental authorizations that are
legally required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal
and state securities or corporation laws, no authorization, approval, consent or
order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
DSTV of the transactions contemplated hereby.

Section 2.9

Compliance with Securities Laws and Regulations -  To the best of DSTV's
knowledge and belief, DSTV has complied with all applicable securities statutes
and regulations (including, but not limited to, ERISA, environmental laws, the
Foreign Corrupt Procedures Act, and the Patriot Act, etc.) of any federal, state
or other governmental entity or agency thereof.  Further, DSTV is, as of the
date of this Agreement, a "reporting company" under Section 12 of the Securities
Exchange Act of 1934 (the "Exchange Act"), and is current in filing all reports
required to be filed pursuant to said Act.  

The reports that DSTV has filed with the SEC have complied in all material
respects with the requirements of Sarbanes-Oxley and that except as permitted by
applicable law, since the enactment of Sarbanes-Oxley, DSTV has not, directly or
indirectly, including by its subsidiaries, extended or maintained credit,
arranged for the extension of credit or renewed an extension of credit in the
form of a personal loan to or for the benefit any executive officer of DSTV.

DSTV maintains disclosure controls and procedures that are consistent with those
required for reporting companies that are subject to the provisions of Rule
13a-15 or Rule 15d-15 pursuant to the Securities Exchange Act of 1934 (the
"Exchange Act").

DSTV maintains internal control of financial reporting (as defined in Rule
13a-15 or Rule 15d-15 pursuant to the Exchange Act, as applicable).

Section 2.10

Approval of Agreement - The board of directors of DSTV has authorized the
execution and delivery of this Agreement by DSTV and has approved the
transactions contemplated hereby and the stockholders of DSTV are not required
under the laws of Delaware to approve the transactions contemplated hereby.

Section 2.11

Principals of DSTV - During the past five year period, no officer or director of
DSTV has been the subject of:

(a) a petition under the Federal bankruptcy laws or any other insolvency law nor
has a receiver, fiscal agent or similar officer been appointed by a court for
the business or property of such person, or any partnership in which he was a
general partner at or within two years before the time of such filing, or any
corporation or business association of which he was an executive officer at or
within two years before the time of such filing;

(b) a conviction in a criminal proceeding or a named subject of a pending
criminal proceeding (excluding traffic violations which do not relate to driving
while intoxicated);

(c) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any court of competent jurisdiction, permanently or temporarily
enjoining him from, or otherwise limiting, the following activities: (i) acting
as a futures commission merchant, introducing broker, commodity trading advisor,
commodity pool operator, floor broker, leverage transaction merchant, any other
person regulated by the United States Commodity Futures Trading Commission or an
associated person of any of the foregoing, or as an investment adviser,
underwriter, broker or dealer in securities, or as an affiliated person,
director or employee of  any investment company, bank, savings and loan
association or insurance company, or engaging in or continuing any conduct or
practice in connection with such activity; (ii) engaging in any type of business
practice; or (iii) engaging in any activity in connection with the purchase or
sale of any security or commodity or in connection with any violation of
Federal, state or other securities laws or commodities laws;

(d) any order, judgment or decree, not subsequently reversed, suspended or
vacated, of any Federal, state or local authority barring, suspending or
otherwise limiting for more than 60 days the right of such person to engage in
any activity described in the preceding sub-paragraph, or to be associated with
persons engaged in any such activity; or

(e) a finding by a court of competent jurisdiction in a civil action or by the
SEC to have violated any securities law, regulation or decree and the judgment
in such civil action or finding by the SEC has not been subsequently reversed,
suspended or vacated.

Section 2.12

SEC Filings - None of DSTV's SEC filings contained any untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading at the time of such
filings.

Section 2.13

Issuance of DSTV's Stock to Seller - The shares of DSTV's capital stock that
will be issued by it pursuant to Section 3.1 in connection with the consummation
of this Acquisition, when issued, will be validly issued, fully paid and
nonassessable and no shareholder of DSTV will have any preemptive right of
subscription or purchase regarding those shares.

DSTV will not sell, offer for sale or solicit offers to purchase any of its
securities that would be integrated with the issuance of the shares of its
capital stock that it will issue pursuant to Section 3.1 in connection with
consummation of this Acquisition in such a manner that will require the
registration of those shares of its capital stock.

Section 2.14

Labor and Employment Disputes - To the best of their knowledge, there are no
labor and/or employment disputes.

Section 2.15

Sophisticated Parties - They are sophisticated parties and have such knowledge
and experience in business and financial matters that such party is capable of
evaluating the risks and merits of that transaction and the results of the
consummation thereof and of making an informed decision regarding the
consummation of that transaction.

Section 2.16

Title and Related Matters - Excluding any real property, which DSTV  does not
own, DSTV has good and marketable title to and is the sole and exclusive owner
of all of its properties, interests in properties and assets (collectively, the
"Assets") which are reflected in the DSTV audited and unaudited balance sheets,
or are being used by DSTV but not appearing on DSTV's  balance sheets, such as
intangibles and intellectual property, or acquired after that date (except
properties and assets sold or otherwise disposed of since such date in the
ordinary course of business), free and clear of all liens, pledges, charges or
encumbrances except: (a) statutory liens or claims not yet delinquent; (b) such
imperfections of title and easements as do not and will not, materially detract
from or interfere with the present or proposed use of the properties subject
thereto, or affected thereby, or otherwise materially impair present business
operations on such properties; and (c) as described in the DSTV Schedules.
 Except as set forth in the DSTV Schedules, no third party has any right to, and
DSTV has not received any notice of infringement of or conflict with asserted
rights of others with respect to any product, technology, data, trade secrets,
know-how, proprietary techniques, trademarks, service marks, trade names or
copyrights which, singly or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would have a materially adverse effect on the
business, operations, financial conditions or income of DSTV or any material
portion of its properties, assets or rights.

Section 2.17

Capitalization - The authorized capital stock of DSTV consists of (i) a total
sum of TWO HUNDRED MILLION (200,000,000) shares of $0.0001 par value common
stock, of which 48,533,760 are issued and outstanding, and (ii) three million
seven hundred (3,750,000) shares of $0.0001 par value Series B Convertible
Preferred Stock, of which 3,750,000 are issued and outstanding, and are owned by
Gordon Scott Venters.  All issued and outstanding shares are legally issued,
fully paid and non-assessable, and are not issued in violation of the preemptive
or other rights of any person. DSTV has no other securities, warrants or options
authorized or issued, except as set forth herein.

ARTICLE III

CONSIDERATION, CLOSING, AND TERMINATION

Section 3.1 

Delivery of Updated ABG Financial Statements

ABG and Seller shall deliver to Buyer at least seven (7) days before the
scheduled Closing (as defined in Section 3.5 herein) audited financial
statements of ABG as of and for the period ending ______ __, 2006 and reviewed
financial statements of ABG as of and for the period ending as of July 31, 2007.

Purchase of Stock and Consideration

Buyer hereby agrees to purchase all of the outstanding membership interests of
ABG (the "Acquired Interests"), all of which are owned beneficially and of
record by SELLER. The Acquisition will be accomplished by all of the Acquired
Interests being exchanged by the Seller at the Closing for shares of DSTV
restricted common stock ("DSTV Shares"). DSTV shall issue at the Closing (as
defined in Section 3.5 herein) to the Seller, in total, three million five
hundred twenty thousand (3,520,000) DSTV Shares.

All of the DSTV Shares shall be distributed to the Seller, except for 50,000
shares that shall be issued to Finder as set forth in Section 8.1 herein.

Section 3.2

Restricted Shares

(a) None of the DSTV Common Shares to be issued to the Seller and Finder, as
described in Section 3.1, shall, at the time of Closing, be registered under
Federal securities laws but, rather, shall be issued pursuant to an exemption
therefrom and be considered "restricted stock" within the meaning of Rule 144
promulgated under the Securities Act of 1933, as amended (the "Act").  All of
such shares shall bear a legend worded substantially as follows: "The shares
represented by this certificate have not been registered under the Securities
Act of 1933 (the "Act") and are `restricted securities' as that term is defined
in Rule 144 under the Act.  The shares may not be offered for sale, sold or
otherwise transferred except pursuant to an exemption from registration under
the Act, the availability of which is to be established to the satisfaction of
the Company."  DSTV will prepare and file any and all notices that are necessary
or appropriate to perfect or evidence each exemption from the registration or
qualification requirements of applicable federal and state securities laws
relating the issuance of those shares of its capital stock to Seller pursuant to
Section 3.1 of this Agreement.

(b) Notwithstanding the availability of any exemption from registration under
the Act, including exemption under Rule 144, and notwithstanding the
effectiveness of any Registration Statement that may cover such stock, Seller
agrees not to sell more than 10% of such stock per calendar quarter.  Seller
also agrees to comply with all Federal and state securities laws, rules, and
regulations governing any sales of such stock.

(c) The transfer agent of DSTV shall annotate its records to reflect the
restrictions on transfer embodied in the legend set forth above.

Section 3.3

Tax Treatment 

The transaction contemplated hereby is intended to qualify as a so-called
"tax-free" reorganization under the provisions of Section 368 of the Internal
Revenue Code.  DSTV, ABG, and Seller acknowledge, however, that they each have
been represented by their own tax advisors in connection with this transaction;
that neither has made any representation or warranty to the other with respect
to the treatment of such transaction or the effect thereof under applicable tax
laws, regulations, or interpretations; and that no attorney's opinion or private
revenue ruling has been obtained with respect to the effects thereof under the
Internal Revenue Code of 1986, as amended.

Section 3.4

Events Prior to Closing -Upon execution hereof or as soon thereafter as
practical, management of DSTV and ABG shall execute, acknowledge and deliver (or
shall cause to be executed, acknowledged and delivered) any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Agreement to be so
delivered, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby, subject only to the conditions to
Closing referenced hereinbelow.

Section 3.5

Closing - Unless this Agreement shall have been terminated pursuant to Section
3.6 herein, a Closing of the transactions contemplated by this Agreement (the
"Closing") shall be held at the offices of DSTV on August 1, 2007, or on such
other date as may be mutually agreed upon in writing (the "Closing Date").

Conditions to the Closing of the Acquisition - The Closing of this Agreement
will be subject to the following conditions:

(a)  Except as otherwise approved in writing by the parties, there shall not
have been any material adverse change in the operations or business (financial
or otherwise) of ABG or DSTV.

(b)  There shall not be any pending or threatened litigation regarding the
transactions contemplated hereby.

Closing Deliveries - At the Closing:

(a)  Seller will deliver to DSTV:

              (i)  membership interest certificates of ABG representing all of
the issued and outstanding membership interests of ABG, duly endorsed for
transfer to DSTV, with a Medallion guarantee;

              (ii)   the Seller's Closing Certificate (pursuant to Section 5.3
herein); and

              (iii)  the Seller's Investment Letter (pursuant to Section 5.5
herein).

              (iv)    the employment agreement in the form of Schedule
3.5(a)(iv), signed by Fred Durham and American Broadcast Group LLC  (the "Durham
Employment Agreement");

              (v)      the employment agreement in the form of Schedule
3.5(a)(v), signed by Lee Mertins and American Broadcast Group LLC (the "Mertins
Employment Agreement"); and

 (b)   DSTV will deliver to Seller:

              (i)   the DSTV Common Shares (pursuant to Section 3.1 herein);

              (ii)  the DSTV Officer's Certificate (pursuant to Section 6.2
herein); and

              (iii)  the DSTV Directors' Certificate (pursuant to Section 6.2
herein).

Section 3.6

Methods of Termination - This Agreement may be terminated and the transactions
herein contemplated may be abandoned at any time upon notice to the other party
on or prior to the Closing Date:

(a) By mutual written consent of DSTV and Seller;

(b) By DSTV if any condition in Article V herein has not been satisfied as of
the Closing Date or if satisfaction of such a condition by such date is or
becomes impossible (other than through the failure of DSTV to comply with its
obligations under this Agreement), and DSTV has not waived such condition in
writing on or before such date;

(c) By ABG or Seller if any condition in Article VI herein has not been
satisfied as of the Closing Date or if satisfaction of such a condition by such
date is or becomes impossible (other than through the failure of ABG and/or
Seller to comply with its obligations under this Agreement), and ABG or Seller
has not waived such condition in writing on or before such date; or

(d) By either DSTV or Seller, if the Closing shall not have occurred on or
before the Closing Date or the Termination Date, as applicable; provided,
however, that the right to terminate this Agreement under this Section 3.6(d)
shall not be available to any party whose failure to fulfill any obligation
under this Agreement, has been the cause of or resulted in, the failure of the
Closing Date to occur on or before the Termination Date.

(e) By the board of directors of either DSTV or ABG at any time prior to the
Closing Date if (i) there shall be any action or proceeding before any court or
any governmental body which shall seek to restrain, prohibit or invalidate the
transactions contemplated by this Agreement and which, in the judgment of such
board of directors, made in good faith and based on the advice of its legal
counsel, makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or (ii) any of the transactions contemplated hereby are disapproved
by any regulatory authority whose approval is required to consummate such
transactions.

Effect of Termination

(a) Each party's right of termination under this Section 3.6 is in addition to
any other rights it may have under this Agreement or otherwise, and the exercise
of such right of termination will not be an election of remedies.  If this
Agreement is terminated pursuant to this Section 3.6, no party hereto shall have
any liability or further obligation to any other party to this Agreement, except
that the obligations of the parties in this Section 3.6 and all of the sections
of Article 8 will survive;  provided, however , that if this Agreement is
terminated because of a breach of this Agreement by the non-terminating party or
because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of the non-terminating party's
failure to comply with its obligations under this Agreement, the terminating
party may at its option enforce its rights against such breaching or defaulting
party and seek any legal or equitable remedies which may be available, including
without limitation specific performance.

(b) In the event of termination pursuant to this Section 3.6, each party shall
redeliver all documents and other material of any other party relating to the
transactions contemplated hereby, whether obtained before or after the execution
hereof, to the party furnishing the same.

ARTICLE IV

SPECIAL COVENANTS

Section 4.1

Access to Properties and Records - Upon reasonable prior notice to ABG and
during ABG's normal business hours, ABG will afford to the officers and
authorized representatives of DSTV full access to the properties, books and
records of ABG, in order that DSTV may have full opportunity to make such
reasonable investigation as it shall desire to make of the affairs of ABG, and
ABG and Seller will furnish DSTV with such additional financial and operating
data and other information as to the business and properties of ABG, as DSTV
shall from time to time reasonably request.

Section 4.2

Information for DSTV Public Reports - ABG and Seller will furnish DSTV with all
information concerning ABG, including all financial statements, required for
inclusion in any registration statement or public report intended to be filed by
DSTV pursuant to the Securities Act of 1933, the Exchange Act, or any other
applicable federal or state law. ABG and Seller covenant that all information so
furnished, including the financial statements described in Section 1.4, shall be
true and correct in all material respects without omission of any material fact
required to make the information stated not misleading.  Notwithstanding any
language to the contrary in this Section 4.2 or otherwise in this Agreement,
each of the parties hereto shall consult with the other before issuing any press
release or otherwise making any public statement or making any other public
disclosure relating to this Agreement or the transactions contemplated hereby,
and neither shall issue any such press release or make any such statement or
disclosure without the prior approval of the other, which approval shall not be
unreasonably withheld, except as may be required by law.

Section 4.3

Third Party Consents - DSTV, ABG, and Seller agree to cooperate with each other
in order to obtain any required third party consents to this Agreement and the
transactions herein contemplated.

Section 4.4

Actions Prior to Closing

(a) From and after the date of this Agreement until the Closing Date and except
as set forth in the DSTV or ABG Schedules or as permitted or contemplated by
this Agreement, the parties hereto will each use its best efforts to (i) carry
on its business in substantially the same manner as it has heretofore; (ii)
maintain and keep its properties in states of good repair and condition as at
present, except for depreciation due to ordinary wear and tear and damage due to
casualty; (iii) maintain in full force and effect insurance comparable in amount
and in scope of coverage to that now maintained by it; (iv) perform in all
material respects all of its obligations under material contracts, leases and
instruments relating to or affecting its assets, properties and business; (v)
maintain and preserve its business organization intact, retain its key employees
and maintain its relationship with its material suppliers and customers; and
(vi) fully comply with and perform in all material respects all obligations and
duties imposed on it by all federal and state laws and all rules, regulations
and orders imposed by federal or state governmental authorities.

(b) From and after the date of this Agreement until the Closing Date, DSTV, ABG,
and Seller each agree that it will not, without the prior written consent of the
other parties (i) except as otherwise specifically set forth herein, make any
change in its charter documents; (ii) declare or pay any dividend on its
outstanding shares of capital stock or membership interests, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein; (iii) enter into or amend any
employment, severance or similar agreements or arrangements with any directors
or officers; (iv) confer or award any options, warrants, conversion rights or
other rights not existing on the date hereof to acquire any shares of its
capital stock or membership interests;  (v) purchase or redeem any shares of its
capital stock or membership interests, except as disclosed herein; or (vi)
directly or indirectly, increase the compensation paid by that party to any of
that party's employees, directors, or officers.

(c) Between the date of this Agreement and the Closing Date, each of the parties
hereto, to the extent applicable, will use their best efforts to cause the
Closing conditions in Articles 5 and 6 to be satisfied.

Section 4.5

Indemnification

(a) ABG and the Seller hereby agree to indemnify DSTV and each of the officers,
agents and directors of DSTV as of the date of execution of this Agreement
against any loss, liability, claim, damage or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing or defending against any litigation, commenced or threatened or any
claim whatsoever), to which it or they may become subject arising out of or
based on any (i) inaccuracy appearing in or misrepresentation made in this
Agreement by ABG or the Seller, or (ii) breach of any covenant or obligation of
ABG or the Seller in this Agreement or in any Schedule delivered by ABG or
Seller pursuant to this Agreement.  Except as may be specifically provided
elsewhere in this Agreement, the indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement.

(b) DSTV  hereby agrees to indemnify ABG and each of the officers, agents,
current members of ABG as of the Closing Date against any loss, liability,
claim, damage or expense (including, but not limited to, any and all expense
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened or any claim whatsoever), to which it or
they may become subject arising out of or based on any (i) inaccuracy appearing
in or misrepresentation made in this Agreement by DSTV, or (ii) breach of any
covenant or obligation of DSTV in this Agreement.  Except as specifically
provided elsewhere in this Agreement, the indemnification provided for in this
Section shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.

Section 4.6

Relocation of ABG's Headquarters

As soon as practicable after the Closing, ABG's headquarters will move to DSTV's
offices in Fort Lauderdale, Florida. 

Section 4.7

Employment Agreements with ABG -Prior to Closing, Fred Durham and Lee Mertins
will enter into two-year employment agreements with ABG.

Section 4.8

Use of Proceeds from Sale of Stock - It is the intention of the parties that for
a period of one year from the date of Closing, DSTV will apply one-third of any
proceeds received from the issuance of its stock for use in sales and marketing
efforts.

ARTICLE V

CONDITIONS PRECEDENT TO OBLIGATIONS OF MAGIC

The obligations of DSTV under this Agreement are subject to the satisfaction, at
or before the Closing Date, of all of (i) the following conditions, and (ii) the
conditions set forth in Section 3.5 hereof (any of which may be waived by DSTV
in writing, in whole or in part):

Section 5.1

Accuracy of Representations - The representations and warranties made by ABG and
the Seller in this Agreement were true when made and shall be true in all
material respects at the Closing Date with the same force and effect as if such
representations and warranties were made at the Closing Date (except for changes
therein permitted by this Agreement), and ABG and the Seller shall have
performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by ABG and the Seller prior to or at
the Closing. As further set forth in Section 5.3 herein, DSTV shall be furnished
with a certificate, signed by a duly authorized officer of ABG and dated the
Closing Date, to the foregoing effect.

Section 5.2

Approval by Members - The Members of ABG (i.e., Seller) shall have approved this
Agreement and the transactions contemplated thereby by executing a letter to
such effect dated as of the Closing Date.

Section 5.3

Officer's Certificate - DSTV shall have been furnished with a certificate (the
"ABG's Closing Certificate") dated the Closing Date and signed by Seller to the
effect that: (a) the representations and warranties of ABG and the Seller set
forth in the Agreement and in all Schedules furnished in connection herewith are
in all material respects true and correct as if made on the Closing Date;
(b) ABG and the Seller have performed all covenants, satisfied all conditions,
and complied with all other terms and provisions of this Agreement to be
performed, satisfied or complied with by it as of the Closing Date; (c) since
the date of ABG's reviewed Balance Sheet of ______ __, 2007, and other than as
previously disclosed to DSTV in writing, ABG has not entered into any material
transaction other than transactions which are usual and in the ordinary course
of its business; and (d) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of ABG  and Seller, threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the ABG
Schedules, by or against ABG which might result in any material adverse change
in any of the assets, properties, business or operations of ABG.

Section 5.4

No Material Adverse Change - Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of ABG, nor shall any event have occurred which, with the lapse of
time or the giving of notice, may cause or create any material adverse change in
the financial condition, business or operations of ABG.

Section 5.5

Investment Letters - DSTV shall have received from the Seller a letter commonly
known as an "investment letter" (the "Seller's Investment Letter") agreeing that
the DSTV Common Shares to be received pursuant to the Acquisition are, among
other things, being acquired for investment purposes and not with a view to
public resale, are being acquired for the investor's own account, and that the
Shares are restricted and may not be resold without registration, except in
reliance of an exemption therefrom under the Securities Act of 1933.

Section 5.6

Other Items - DSTV shall have received from ABG and the Seller such further
documents, certificates or instruments relating to the transactions contemplated
hereby as DSTV may reasonably request.

Section 5.7

Seller's Performance - All of the covenants and obligations that ABG and the
Seller are required to perform or to comply with pursuant to this Agreement at
or prior to the Closing must have been duly performed and complied with in all
material respects.  Each document required to be delivered by ABG and the Seller
at the Closing pursuant to Section 3.5 herein must have been delivered.

ARTICLE VI

CONDITIONS PRECEDENT TO OBLIGATIONS OF ABG AND SELLER

The obligations of ABG and Seller under this Agreement are subject to the
satisfaction, at or before the Closing Date (unless otherwise indicated herein),
of all of (i) the following conditions, and (ii) the conditions set forth in
Section 3.5 hereof (any of which may be waived by ABG or Seller in writing, in
whole or in part):

Section 6.1

Accuracy of Representations -  The representations and warranties made by DSTV
in this Agreement were true when made and shall be true in all material respects
as of the Closing Date (except for changes therein permitted by this Agreement)
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date, and DSTV shall have performed and complied
with all covenants and conditions required by this Agreement to be performed or
complied with by DSTV prior to or at the Closing.  As further set forth in
Section 6.2 herein, ABG shall have been furnished with a certificate, signed by
a duly authorized executive officer of DSTV and dated the Closing Date, to the
foregoing effect.

Section 6.2

Closing Certificates - Seller shall be furnished with a certificate (the "DSTV
Officer's Certificate") dated the Closing Date and signed by a duly authorized
officer of DSTV to the effect that:  (a) the representations and warranties of
DSTV set forth in the Agreement and in all Exhibits, Schedules and other
documents furnished in connection herewith are in all material respects true and
correct as if made on the Closing Date; (b) DSTV has performed all covenants,
satisfied all conditions, and complied with all other terms and provisions of
the Agreement to be performed, satisfied or complied with by it as of the
Closing Date; and (c) no litigation, proceeding, investigation or inquiry is
pending or, to the best knowledge of DSTV, threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement or, to the extent not disclosed in the DSTV Schedules,  by or
against DSTV which might result in any material adverse change in any of the
assets, properties, business or operations of DSTV. At the Closing, Seller shall
also be furnished with a certificate (the "DSTV Directors' Certificate") dated
as of the Closing Date and signed by the secretary of DSTV to the effect that
the transactions contemplated by this Agreement have been adopted, ratified,
confirmed and approved in all respects by the board of directors of DSTV.

Section 6.3

No Material Adverse Change - Prior to the Closing Date, there shall not have
occurred any material adverse change in the financial condition, business or
operations of, nor shall any event have occurred which, with the lapse of time
or the giving of notice, may cause or create any material adverse change in the
financial condition, business or operations of, DSTV.

Section 6.4

Issuance of Shares to Seller - The DSTV Common Shares of restricted stock to be
issued to the Seller at Closing will be validly issued, nonassessable, and fully
paid under Delaware corporation law and will be issued in a nonpublic
transaction in compliance with all federal, state and applicable securities
laws.   

Section 6.5

Compliance with Reporting Requirements - As of the Closing Date, DSTV shall be
current in and in compliance with all requirements of all filings required to be
tendered to the Securities and Exchange Commission pursuant to the Exchange Act.

Section 6.6

Other Items - ABG and Seller shall have received from DSTV such further
documents, certificates, or instruments relating to the transactions
contemplated hereby as ABG and Seller may reasonably request.

Section 6.7

DSTV's Performance - All of the covenants and obligations that DSTV is required
to perform or to comply with pursuant to this Agreement at or prior to the
Closing must have been duly performed and complied with in all material
respects.  Each document required to be delivered by DSTV at the Closing
pursuant to Section 3.5 herein must have been delivered.  

ARTICLE VII

POST CLOSING COVENANTS

Section 7.1

Financial Statements - After the Closing, DSTV shall timely file a current
report on Form 8-K to report the closing of the Acquisition.  In addition, for a
period of 12 months following the Closing, DSTV shall use its commercially
reasonable efforts to timely file all reports and other documents required to be
filed by DSTV under the Securities Exchange Act of 1934.

ARTICLE VIII

MISCELLANEOUS

Section 8.1

Brokers and Finders - Each party hereto hereby represents and warrants that it
is under no obligation, express or implied, to pay certain finders in connection
with the bringing of the parties together in the negotiation, execution, or
consummation of this Agreement.

Notwithstanding the above, in the event that this anticipated Acquisition
closes, Drew Chesler (" Chesler") will receive a finder's fee of 50,000
restricted DSTV common shares as final payment for any services rendered in
connection with the bringing of the parties together in the negotiation,
execution, or consummation of this Agreement. Chesler had previously been paid
$5,000 by DSTV on July __, 2007. Chesler agrees to comply with all Federal and
state securities laws, rules, and regulations governing any sales of such stock.

The parties each agree to indemnify the other(s) against any claim by any third
person not listed above for any commission, brokerage or finder's fee or other
payment with respect to this Agreement or the transactions contemplated hereby
based on any alleged agreement or understanding between the indemnifying party
and such third person, whether express or implied from the actions of the
indemnifying party.

Section 8.2

Law, Forum and Jurisdiction - This Agreement shall be construed and interpreted
in accordance with the laws of the State of Florida, without regard to conflicts
of laws principles.  Each of the parties hereto hereby irrevocably submit to the
jurisdiction of any Florida state or federal court sitting in Broward County,
Florida over any action arising out of or relating to this Agreement.

Section 8.3

Notices - Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to DSTV:

 

Gordon Scott Venters
Destination Television, Inc.
530 North Federal Highway
Fort Lauderdale, FL 33301



     

If to ABG:

 

American Broadcast Group LLC
 _________________
 __________ , FL _____



     

If to Seller:

 

Fred Durham
 _________________
 __________ , FL _____



or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered or mailed.

Section 8.4

Attorneys' Fees - In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the non-breaching party
or parties for all costs, including reasonable attorneys' fees incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.

Section 8.5

Confidentiality - Except as otherwise required by law, all proprietary
information concerning a party provided to the other parties (oral, written or
otherwise), including all documents and copies of documents or papers containing
proprietary information ("Evaluation Information") will be kept in confidence by
the receiving party.  The party receiving such Evaluation Information will take
reasonable steps necessary to ensure the confidentiality of the Evaluation
Information by itself, its employees, agents, consultants, advisors and
affiliates.  Evaluation Information does not include information that (i) is or
becomes generally available to the public other than as a result of an
unauthorized disclosure by the receiving party or its affiliates or
representatives; (ii) was within or comes into the receiving party's possession,
provided that the source of such information was not known by the receiving
party to be bound by a confidentiality agreement with, or other contractual,
legal, or fiduciary obligation of confidentiality to the party providing the
information; (iii) is disclosed by the receiving party to others with the
consent of the other party; or (iv) is independently developed by the receiving
party.  Notwithstanding the foregoing, any party hereto may make a disclosure of
confidential information if said disclosure is ordered by any arbitrator, court
or governmental authority, provided that the disclosing party provide the other
party with immediate prior written notice of such order so that the other party
may seek a protective order or other appropriate remedy and/or waive compliance
with the terms of this Section 8.5  Each of the parties hereto acknowledges and
agrees that the other party's confidential information constitutes valuable,
proprietary, special and unique assets, and that any breach or threatened breach
of this Section 8.5 would cause irreparable injury for which money damages would
be an inadequate remedy.  Accordingly, the injured party shall be entitled,
without any requirement for security or the posting of any bond, to specific
performance and injunctive and other equitable relief from the breach or
threatened breach of any such covenant, in addition to and not in limitation of
any other legal or equitable remedies which may be available.  The
confidentiality provisions of this Section 8.5 shall survive any termination of
this Agreement indefinitely.

Section 8.6

Force Majeure -Each party's obligations herein under shall be extended during
the time period (not to exceed thirty (30) days) of any force majeure which
prevents such party's performance, except for the payment of monies due,

Section 8.7

Entire Agreement - This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects hereof.  Any and
all prior oral or written agreements among the parties relative to the specific
subject matter hereof are superseded by this Agreement.

Section 8.8

Survival; Termination - Except as otherwise provided herein, the
representations, warranties and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated.

Section 8.9

Counterparts, Facsimile Execution -This Agreement may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  One or more counterparts of this Agreement may be delivered via
facsimile with the intention that they shall have the same effect as an original
executed counterpart hereof.  The signature of any party thereon, for purposes
hereof, is to be considered as an original signature, and the document
transmitted is to be considered to have the same binding effect as an original
signature on an original document.  At the request of any party, a fax or
telecopy document is to be re-executed in original form by the parties who
executed the facsimile or telecopy document.  

Section 8.10

Amendment or Waiver - Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing.  At any time prior to the Closing Date, this Agreement may be amended
only by a writing signed by all parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended only by a writing signed by the
party or parties for whose benefit the provision is intended.

Section 8.11

Incorporation of Recitals - All of the recitals hereof are incorporated by this
reference and are made a part hereof as though set forth at length herein.

Section 8.12

Expenses - Each party herein shall bear all of their respective costs and
expenses, incurred in connection with the negotiation of this Agreement and in
the consummation of the transactions provided for herein and the preparation
therefor.

Section 8.13

Headings; Context - The headings of the sections and paragraphs contained in
this Agreement are for convenience of reference only and do not form a part
hereof and in no way modify, interpret or construe the meaning of this
Agreement.

Section 8.14

Benefit - This Agreement shall be binding upon and shall inure only to the
benefit of the parties hereto, and their permitted assigns hereunder.  This
Agreement shall not be assigned by any party without the prior written consent
of the other party.

Section 8.15

Severability - In the event that any particular provision or provisions of this
Agreement or the other agreements contained herein shall for any reason
hereafter be determined to be unenforceable, or in violation of any law,
governmental order or regulation, such unenforceability or violation shall not
affect the remaining provisions of such agreements, which shall continue in full
force and effect and be binding upon the respective parties hereto.

Section 8.16

Further Assurances - At any time, and from time to time, after the Closing Date,
each party will execute such additional instruments and take such action as may
be reasonably requested by the other party to confirm or perfect title to any
property transferred hereunder or otherwise to carry out the intent and purposes
of this Agreement.  Each party will update and provide to each other party, when
and as necessary or appropriate, such party's disclosure schedule.

Section 8.17

Execution Knowing and Voluntary - In executing this Agreement, the parties
severally acknowledge and represent that each:  (a) has fully and carefully read
and considered this Agreement; (b) has been or has had the opportunity to be
fully apprised by its attorneys of the legal effect and meaning of this document
and all terms and conditions hereof; and (c) is executing this Agreement
voluntarily, free from any influence, coercion or duress of any kind.

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.

American Broadcast Group LLC,

 

Destination Television, Inc.,

a Florida limited liability company

 

a Delaware corporation

/s/ Fred Durham

 

/s/ Gordon Scott Venters

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By: Fred Durham

 

By: Gordon Scott Venters

Its: Managing Member

 

Its: President and CEO


/s/ Fred Durham

--------------------------------------------------------------------------------

Fred Durham

Seller